DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim.  Applicant elected without traverse in the restriction (election) requirement in the reply filed on October 19th, 2020.  It is noted that if claims 16-18 were present at the time of the restriction, they would have been designated into their own groups.
Newly submitted claims 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions of claim 1 and 14 and claim 19 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  For example, claims 1 and 14 claim non-uniform teeth along the series which could be employed without teeth with rounded tips at a transition between front and top sides as claim in claim 19.  Claim 19 claims teeth with rounded tips at a transition between front and top sides which could be employed without non-uniform teeth along the series as claim in claims 1 and 14.  See MPEP § 806.05(d). 
s 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1 and 14, the disclosures that the teeth extend longitudinally from the supporting frame is unclear.  As written, the teeth only have to extend from the frame and are not connected to the frame which is not supported.  In order for the teeth to be comprised by the comb, the teeth have to be attached to the frame because this is the only way it is supported.  Also, the disclosure that teeth extend longitudinally from the frame is indefinite.  The frame is made up of 94, 96, 90, 92, 98, and 100.  Each of these frame parts have a different relationship with the teeth.  Without proper disclosure of what part of the frame has the “extending longitudinally” 
With regards to claims 1 and 14, the phrase “top sides facing opposite from the supporting frame” is unclear.  As disclosed above the is made up of 94, 96, 90, 92, 98, and 100.  Each of these frame parts have a different relationship with the teeth.  Without proper disclosure of what part of the frame has the “is opposite to the teeth top sides” relationship with the teeth, the limitation is indefinite.  For example, 98 and 100 are on the same side as the top sides.
With regards to claims 1 and 14, the phrase “and collectively defining a skin contact zone” is unclear.  It is unclear if the teeth as a whole define the zone or if the top sides define the zone.  Claim 12 discloses the zone is associated with the top sides.  Claim 1 needs to be amended to clearly disclose the tops sides define the zone.
With regards to claims 1, the phrase “facing in a moving direction of the cutting appliance” is indefinite.  The appliance is not positively claimed and is therefore an indefinite intended use.  The indefinite appliance is being utilized to further limit the comb making the limitation indefinite.  Since the appliance is not positively claimed, the appliance is not limited to the one shown in the Figures.
With regards to claims 1 and 14, the phrase “teeth are non-uniform” is unclear.  As written, the outer teeth and the central teeth are unrelated to what defines the teeth as being non-uniform which is not supported.   The “non-uniform” disclosure should be moved to the very last paragraph because it is the difference in radius that defines the “non-uniform” structure. 

With regards to claims 1 and 14, both occurrence of the phrase “lateral direction of the series of teeth” is indefinite.  The teeth are 3-dimensional and extend in all directions.  Without proper definition of the direction, the direction could be different each time making the limitation indefinite.
With regards to claim 12, “offset from a top surface of a stationary blade” is indefinite.  The appliance is not positively claimed and is therefore an indefinite intended use.  The indefinite appliance is being utilized to further limit the comb making the limitation indefinite.  Since the appliance is not positively claimed, the appliance is not limited to the one shown in the Figures.  The offset limitation should be disclosed using the bottom surfaces (106) of the comb that would engage the top surface of the blade.  These bottom surfaces of the comb are configured to engage the top surface of the blade and together with the top surface of 76 would define that offset value.
With regards to claim 12, the phrase “in a minimized offset configuration” is unclear.  It is unclear what is meant by this configuration because the range allows for a value of 0.1 and a value of 0.2.  How can 0.2 be a minimized offset configuration if a smaller value is possible?

With regards to claim 15, it is unclear what structure defines the housing portion.  As written, the housing portion is unrelated to the appliance disclosed in the preamble of claim 14.  The appliance in claim 14 should introduce the handle portion so it is clear what is meant by the handle portion in claim 15.       
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kling (D530,858).  See Figure below for Examiner added reference labels.
	Kling discloses the same invention including an attachment comb (c) for a blade set of a cutting head of a hair cutting appliance (title), the attachment comb having a supporting frame (f), a plurality of comb teeth arranged laterally in a series (Lt, ct) and extending longitudinally from the frame (Fig. 1, Lt, ct, f), the teeth respectively have top .

    PNG
    media_image1.png
    465
    701
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kling (D530,858).  With regards to claim 12, Kling discloses the invention including the skin contact zone formed at the top sides of the teeth is capable of being offset from a top surface of the stationary blade by an offset value (Fig. 1).
However, Kling fails to disclose the offset value greater than 0.0 and less than or equal to 0.2 mm in a minimized offset configuration.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the offset value any reasonable values including the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Therefore, it would have been an obvious matter of design choice to modify the device of Kling to obtain the invention as specified in claim 12.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Julémont (D683,074) in view of Melton (2004/0250428) and Kling (D530,858).  Julémont discloses the invention including a cutting head and an attachment comb (Figs. 1 and .
To the degree it can be argued that Julémont fails to disclose the blade set specifics, Melton teaches it is known in the art of cutting heads with a blade set with a comb to incorporate a blade set (14) having a stationary blade (16) and a movable blade (18), each of the stationary blade (16) and the movable blade (18) having at least one toothed leading edge (paragraph [0013] line 15) jointly defined by the teeth of the stationary blade (16) and the teeth of the movable blade (18), respectively the teeth of the stationary blade (16) and the movable blade (18) extending in a longitudinal direction, wherein the 4stationary blade (16) further comprises a top surface at the teeth of the stationary blade, the top surface being arranged to face a user's skin when in operation (Paragraph [0013], lines 9-19 which teaches the blade set (14) is formed by a stationary blade (16) and a moving blade (18), performing reciprocal moment resulting in a cutting action along a cutting line (20) toward a user’s skin).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Julémont with the blade set specifics, as taught by Melton, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
With regards to claim 14, Julémont fails to disclose the attachment comb according to claim 1 and that the comb is releasably mounted to the blade set.
.   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Julémont (D683,074) in view of Melton (2004/0250428) and Kling (D530,858) as applied to claim 14 above, and further in view of Kostner et al. (2008/0301948).  Julémont in view of Melton and Kling disclose the invention but fail to disclose a swiveling mechanism coupling the blade set and a housing portion, wherein the attachment comb is arranged, in the mounted state, to be pivoted together with the blade set with respect to the housing portion.
Kostner et al. teach it is known in the art of hair cutters with a blade set and a comb to incorporate a swiveling mechanism (Figs. 1, 2a-c) coupling the blade set (20) and a housing portion (40), wherein the attachment comb is arranged, in the mounted state (24), to be pivoted together with the blade set with respect to .
  Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 May 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724